                    Case 2:20-mc-00029-JLR Document 6 Filed 04/27/20 Page 1 of 3




                                          United States District Court
                                         Western District of Washington




      Facebook, Inc.; Facebook Ireland Ltd.;                  Case Number:        2:20-MC-0029
      Instagram LLC; WhatsApp Inc.

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

      Ex Parte Motion (re: Microsoft Corporation)


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,

   Victor Chiu                           hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
       Facebook, Inc.; Facebook Ireland Ltd.; Instagram LLC; WhatsApp Inc.



The particular need for my appearance and participation is:

      To represent Petitioners in this case




I, Victor Chiu                                      understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date:     April 20, 2020                            Signature of Applicant: s/ Victor Chiu


         ǤǤ Ȃ                                                  ͵
          ͳͶǡʹͲʹͲ
                    Case 2:20-mc-00029-JLR Document 6 Filed 04/27/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                    Victor Chiu

Law Firm Name:                       Keker, Van Nest & Peters LLP

Street Address 1:                    633 Battery Street

Address Line 2:

City:   San Francisco                                  State: CA            Zip:    94111

Phone Number w/ Area Code    415 391-5400                          Bar #    305404           State   CA
Primary E-mail Address: vchiu@keker.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:            victor-chiu-3736@ecf.pacerpro.com



                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Victor Chiu                                              is unable to be present upon any date
assigned by the court.

Date: 4/23/20                     Signature of Local Counsel: s/        Benjamin J. Hodges

Local Counsel's Name:               Benjamin J. Hodges

Law Firm Name:                      Foster Garvey PC

Street Address 1:                   1111 Third Avenue, Suite 3000

Address Line 2:

City: Seattle                                          State: WA            Zip:     98101

Phone Number w/ Area Code 206-447-4400                             Bar #   49301




             ǤǤ Ȃ                                                  Ͷ
              ͳͶǡʹͲʹͲ
                Case 2:20-mc-00029-JLR Document 6 Filed 04/27/20 Page 3 of 3




                                Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed April 20, 2020          Signature s/       Victor Chiu
                                                       (Pro Hac Vice applicant name)




     ǤǤ Ȃ                                                 ͷ
      ͳͶǡʹͲʹͲ
